Exhibit 10.1

 

Summer Infant, Inc.

1275 Park East Drive

Woonsocket, RI 02895

 

February 5, 2010

 

Steven Gibree
83 Franklin Road

Foster, RI  02825

 

Dear Steve:

 

Reference is made to that certain Employment Agreement dated on or about
September 1, 2006 between Summer Infant, Inc. (the “Company”) and you (the
“Officer”) (the “Employment Agreement”).  In consideration of entering into that
certain Change of Control Agreement between the Officer and the Company on the
date hereof, the Officer and Company hereby agree that effective immediately the
Employment Agreement is terminated.

 

This letter agreement may be executed in two or more counterparts, and by
different parties hereto on separate counterparts, each of which shall be deemed
an original, but all of which together shall constitute one and the same
instrument.  Counterparts executed and exchanged by facsimile or electronic mail
transmission shall be fully enforceable.

 

 

 

 

SUMMER INFANT, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jason Macari

 

 

Name:

Jason Macari

 

 

Title:

President and CEO

 

 

 

 

 

 

 

 

 

 

 

 

ACKNOWLEDGED AND AGREED TO:

 

 

 

 

 

 

 

 

 

 

 

/s/ Steven Gibree

 

 

 

Steven Gibree

 

 

 

Date:  February 5, 2010

 

 

 

 

--------------------------------------------------------------------------------